DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating output (first recited in claim 20) and cooling output (first recited in claim 27) must be shown or the feature(s) canceled from the claim(s).  Although it appears to be possible that the “heat energy working fluid loop 30” is the recited heating output, and that the disclosed “cooling demand working fluid loop 120” is the recited cooling output, this is not actually clear from the specification, and therefore it appears that the recited heating output and cooling output are not in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not appear to summarize the claimed invention, but instead, appears to summarize the invention claimed in the parent case.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the detailed description of the figures does not use the same terminology as the recited heating output and cooling output, and there is no statement to indicate what element or elements in the figures these are intended to refer to.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 and 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear what is intended to be encompassed by the various limitations which separately recite “a working fluid”.
In step a), there are recitations of “an output for a working fluid connected to a heating output of the thermal energy system”, “a first geothermal system in which a working fluid is circulated”, and “a second geothermal system in which a working fluid is circulated”.
As recited, it is unclear whether each of the working fluids is intended to be separate, distinct, and not fluidly connectable, or whether each system in which a working fluid can be circulated is intended to be recited as using the same working fluid as the others.
Regarding claim 20, it is unclear what is intended to be encompassed by the limitations beginning with “selectively connecting”.
There are many kinds of connection. Thermal connection, fluid connection, and communicative (such as pairing Bluetooth) connection are all types of connection which are reasonably applicable to the instant limitations. Without a clear recitation of what kind of connection is intended, the scope of protection sought by the limitations is unclear.
As read in light of the specification and the context of other claims, in particular of claim 23, which specifies that the switching is accomplished by way of “at least one switchable plural-way valve mechanism”, it appears that the selective connecting is intended to refer to fluid connections. However, limitations cannot be read into the independent claim from the dependent claims, and therefore claim 20 remains unclear.

Regarding claim 20, it is unclear what part or parts are intended to be encompassed by the recitation of the “heating output”.
The claims are to be read in light of the originally filed disclosure, including other claims. The detailed description of the figures makes mention of neither a “heating output of the thermal energy system” (as first recited in claim 20) nor of a “cooling output” (as first recited in claim 27).
It appears, because most other elements are recited in the claims, and especially because claim 25 recites a first working fluid circuit is defined “between the output of the heat pump system, the output of the first heat exchanger and the heating output”, that the output which has no number attached but passes into building system 6 through valves 72 and 68, may be the intended “heating output”. It also appears that this may be intended to refer to the “heat energy working fluid loop 30”, because the number 30 is located on the same line as output line 28. Similarly, it appears that the recited “cooling output” may be intended to refer to the “cooling demand working fluid loop 120” as disclosed. However, because different terminology is used in the claims than is used in the detailed description, the examiner cannot be certain she has interpreted the claims correctly.
Regarding claim 24, it is unclear what is intended to be encompassed by the limitation “the first heat exchanger having an input switchably connectable to the first geothermal system and an output connected to the heating output”. In particular, it is unclear what “switchably connectable” means.

It appears that this may be an inadvertent artifact of the previous multiply-dependent claim status of claim 30. However, it appears that the entire claim may be intended to depend upon both claim 29 and 25, when claim 29, as amended, does not depend upon claim 25. It is therefore unclear what is intended to be encompassed by claim 30, and what claim or claims it is intended to depend upon.
Regarding claim 31, it is unclear what is intended to be encompassed by the limitation “the heat pump system being unconnected to the first and second geothermal systems.”
As best understood by the examiner, this may be intended to recite that the first and second geothermal systems are not fluidly connected to the heat pump system. However, this is not what is recited. For two components of the system as disclosed to actually be unconnected, without the modifier of “fluidly”, they would need to no longer physically connected to the valves between them.
Therefore, for the purpose of examination, “unconnected” will be interpreted as “not fluidly connected”.
Regarding claim 50, similar to claim 20, it is unclear whether the recited working fluids are intended to be the same fluid or not.
Regarding claim 53, it is unclear what is intended to be encompassed by the limitation “and adapted selectively to direct a working fluid”. As actually recited, this means that the adaptation is selective, or not always present. It appears, as best understood by the examiner, that this is intended to mean “and adapted to selectively direct a working fluid”.
Regarding claim 54, it is unclear what “switchably connectable” is intended to encompass.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-25 and 27-? is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stewart et al (US Patent Application Publication No. 2011/0197599).
Regarding claim 20, Stewart et al. discloses a method of operating a thermal energy system coupled to a building energy system which selectively provides heating and/or cooling to a building, the method comprising the steps of:
a) providing a heat pump system (heat pump 32, see figure 1 and paragraph [0086]) having an output for a working fluid connected to a heating output of the thermal energy system to provide heating to a building (heating exchanger 66 in HVAC loop 64 is connectable to fluid output from loop 50, see figure 1 and paragraphs [0098] and [0099]), a first geothermal system (borehole group 46) in which a working fluid is circulated, and a second geothermal system (borehole group 48, see figure 1 and paragraph [0088]) in which a working fluid is circulated;
b) selectively connecting the first geothermal system to at least one of the heating output and an input for a working fluid of the heat pump system, or to the output of the heat pump system (see figure 1; the first geothermal system is connectable, either directly or indirectly, to each of these); and


Regarding claim 21, the first geothermal system includes at least one borehole heat exchanger (42, see figure 1 and paragraph [0088]).

Regarding claim 22, the second geothermal system comprises at least one borehole heat exchanger (42, see figure 1 and paragraph [0088]).

Regarding claim 23, step b) is implemented by a first switch assembly (portion of central manifold 44, see figures 1 and 5 and paragraphs [0100] and [0124]) which comprises at least one switchable plural-way valve mechanism between an output of the first geothermal system and the input of the heat pump system and adapted to selectively direct the working fluid from the first geothermal system to the heating output or to the input of the heat pump system.

Regarding claim 24, a first heat exchanger (heat exchanger of second intermediate heat pump, not shown, see paragraph [0102]) is between the first geothermal system and the heating output, the first heat exchanger having an input switchably connectable to the first geothermal system (via the manifold) and an output connected to the heating output.

Regarding claim 25, a first working fluid circuit is defined between the output of the heat pump system, the output of first heat exchanger, and the heating output (see figure 1), and a second working fluid circuit is defined between the input of the first heat exchanger and the first geothermal system 

Regarding claim 27, step c) is implemented by a second switch assembly (portion of manifold 44) which comprises at least one switchable plural-way valve mechanism between an output of the second geothermal system and the input of the heat pump system, adapted to selectively direct a working fluid from the second geothermal system to the cooling output (cooling output is output to building when there is cooling demand).

Regarding claim 28, a second heat exchanger (heat exchanger of second intermediate heat pump, not shown, see paragraph [0102]) is between the second geothermal system and the heating output, the second heat exchanger having an input switchably connectable to the second geothermal system (via the manifold) and an output connected to the cooling output.

Regarding claim 29, a third working fluid circuit is defined between the output of the second heat exchanger and the cooling output, and a fourth working fluid circuit is defined between the input of the second heat exchanger and the second geothermal system (see figure 1 in combination with paragraph [0102]).

Regarding claim 30, the second and fourth working fluid circuits are switchably connectable by the first and second switch assemblies (both switch assemblies are part of the manifold, as detailed above) and a common working fluid (water, see paragraph [0098]) is present in the first and second 

Regarding claim 31, steps b) and c) are carried out to connect the first geothermal system to the heating output and the second geothermal system to the cooling output, the heat pump system being not fluidly connected to the first and second geothermal systems (see figure 1).

Regarding claims 32-35, the manifold of Stewart et al. is capable of connecting each of the geothermal systems to each of the outputs and the heat pump input, in whichever pattern is required to most efficiently meet the loads (see paragraph [0100]).

Regarding claim 36, the heat pump system of Stewart et al. comprises one or more heat pumps utilizing a vapor-compression cycle (see paragraph [0086]).

Regarding claim 50, Stewart discloses a method of operating a thermal energy system, the method comprising the steps of:
a) providing a heat pump system (232, see figure 3 and paragraph [0115]) having a primary input side for working fluid (left) and a secondary output side (right) for working fluid, a first geothermal system (246, see figure 3 and paragraph [0116]) in which working fluid is circulated, and a second geothermal system (248, see figure 3 and paragraph [0118]) in which working fluid is circulated;
b) selectively connecting the first geothermal system to the primary input side or the secondary output side (via manifold 244, see figure 3 and paragraphs [0116-[0118]); and
selectively connecting the second geothermal system to the primary input side (see paragraphs [0116-[0118]);


Regarding claim 51, the first geothermal system comprises at least one borehole heat exchanger (BHE stands for Borehole Heat Exchanger; see paragraph [0116]).

Regarding claim 52, the second geothermal system comprises at least one borehole heat exchanger (BHE stands for Borehole Heat Exchanger; see paragraph [0118]).

Regarding claim 53, step b) is implemented by a first switch assembly (portion of manifold 244) which comprises at least one switchable plural-way valve mechanism between an output of the first geothermal system and the primary input side of the heat pump system, and adapted to selectively direct a working fluid from the first geothermal system to the secondary output side or to the primary input side of the heat pump system (see paragraphs [0115]-[0118]).

Regarding claim 54, a first heat exchanger (heat exchange loop 224, see figure 3 and paragraph [0115]) is between the first geothermal system and the secondary output side of the heat pump, the first heat exchanger having an input switchably connectable to the first geothermal system and an output connected to the secondary output side (see figure 3).

Regarding claim 55, a first working fluid circuit (loop 244) is defined between the secondary output side of the heat pump system and the output of the first heat exchanger, and a second working fluid circuit (290, see figure 3 and paragraph [0118]) is defined between the input of the first heat exchanger and the first geothermal system.

Regarding claim 56, step c) is implemented by a second switch assembly (portion of manifold 244) which comprises at least one switchable plural-way valve mechanism between an output of the second geothermal system and the primary input side of the heat pump system and is adapted to selectively direct a working fluid from the second geothermal system to the primary input side of the heat pump system or to the first geothermal system.

Regarding claims 57-60, steps b and c are implemented by using first and second switch assemblies (portions of manifold 244), each of which comprises at least one switchable plural-way valve mechanism between the respective geothermal system and other elements of the system (see figure 3), and which can be carried out to connect each of the first and second geothermal systems to the appropriate other component.

Regarding claim 61, the heat pump system comprises one or more heat pumps utilizing a vapor-compression cycle (see paragraph [0119], which refers to the electrical energy required to run the compressor of heat pump 232).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al (US Patent Application Publication No. 2011/0197599) in view of Petersen (US Patent No. 3,965,972).
Regarding claim 26, most elements are disclosed by Stewart et al, as explicitly addressed in the above rejection of claim 20.
It is noted that Stewart et al. does not explicitly disclose a solar thermal energy collector adapted to heat a working fluid and switchably connected between the first geothermal system, heating output, and the input of the heat pump system.
However, Petersen explicitly discloses a solar collector (14, see figure 1 and column 2 line 46) which is used in combination with two geothermal systems which each have at least one bore hole heat 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a solar collector to the system of Stewart et al, in order to increase the heating capacity of the system.
Furthermore, because everything else is disclosed by Stewart to be switchably connected, the solar collector of Stewart et al. in view of Petersen would be switchably connected to other system components, such as the first geothermal system, heating output, and input of the heat pump system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zanulin et al (US Patent Application Publication No. 2016/0334116) discloses a thermal energy network which treats geothermal, solar, and biomass combustion as equivalent alternate heat sources. Stewart et al (US Patent Application Publication No. 2012/0090807) discloses a set of borehole heat exchangers which are individually controlled with a valve manifold. Everett et al (US Patent Application Publication No. 2007/0056304) discloses a pair of underground heat exchangers used in combination with a solar collector for climate control of a building. Wiggs (US Patent Application Publication No. 2004/0206103) discloses the use of individually controlled borehole heat exchangers in a direct expansion heat pump. And Sporn (US Patent No. 2,513,373) discloses multiple geothermal heat exchangers thermally in series with, but not in fluid communication with, a conventional vapor compression cycle.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763